Citation Nr: 1440197	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-36 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a skin disorder, to include as a result of an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Army National Guard.  His initial period of ACDUTRA was from May 2003 to July 2003.  He was called up from the National Guard for active duty in the United States Army from August 2004 to November 2005, when he was stationed in Iraq and Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  He testified before the undersigned at a video conference hearing in January 2011.  In March 2011, the Board recharacterized this matter to include an undiagnosed illness and remanded it for further development.  Review of the Veteran's paper and electronic claims files shows that a determination now may be made.  

FINDING OF FACT

The Veteran's skin disorder was first diagnosed after his active service, but was incurred during such service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a skin disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.6, 3.102, 3.103, 3.303, 3.307, 3.309, 3.317 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits, VA has duties to notify and assist regarding a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of them is not necessary, however, because service connection for a skin disorder is granted.  The Veteran is entitled to the sole benefit sought, in other words.  Any errors made in satisfying the aforementioned duties thus were harmless.  The same is true for any errors made in complying with the Board's remand.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  The same further is true for any errors made during the March 2011 hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Active service includes active duty, any period of ACDUTRA during which a disease or injury resulting in disability was incurred or aggravated, and any period of INACDUTRA during which an injury but not a disease resulting in disability was incurred or aggravated or an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurred.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  A Veteran is a person who had active service and was discharged under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Only a Veteran is eligible for service connection.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in active service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence or aggravation of an injury or disease during active service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from active service if it was incurred during such service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during active service and later unless there is an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after active service is required if the disease was noted but not chronic or chronicity is questionable during active service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when active service was for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

When there was active service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established if objective indications of a qualifying chronic disability are manifested then or to at least 10 percent by December 31, 2016.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  Skin symptoms are objective indications.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  A qualifying chronic disability is an undiagnosed illness, a medically unexplained chronic multi symptom illnesses, or one of a list of infectious diseases including visceral leishmaniasis lasting for six months or more.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. §§ 3.317((a)(4), (c)(2)).  The degree of manifestation is determined by using the most applicable criteria in the Rating Schedule.  38 C.F.R. § 3.317(a)(5).

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in February 2008.  VA and private treatment records dated from February 2006 to October 2007 contain diagnoses of rash, ringworm, eczema, dermatitits, contact dermatitis, eczematous dermatitis, and infected eczematoid dermatitis.  VA and private treatment records dated during the pendency of the Veteran's claim include diagnoses of dermatitis and psoriasiform dermatitis.  The latter finally was diagnosed at a May 2011 VA medical examination.  A current disability thus exists.  
Iraq and Kuwait, where the Veteran was stationed during his active service from August 2004 to November 2005, are part of the Southwest Asia theater of operations.  38 C.F.R. § 3.317(e)(2).  This was during the period of war known for VA purposes as the Persian Gulf War.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  Objective indications obviously have been manifested to some degree by December 31, 2016.  However, they are not of a qualifying chronic disability.  An undiagnosed illness is not possible in light of the aforementioned diagnoses.  Chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders are the only recognized medical unexplained chronic multi symptom illnesses.  38 C.F.R. § 3.317(a)(2)(i).  There finally is no indication of visceral leishmaniasis.

Clearly, the Veteran had far more than 90 days of active service.  Not only was this during a period of war, it also was after December 31, 1946.  Yet none of the aforementioned diagnoses constitutes a chronic disease.  Indeed, the only skin disorder that does is scleroderma.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Service treatment records dated during the Veteran's active service further are silent with respect to skin problems.  He denied then having or having had such while stationed abroad in October 2005.  Further, he opted not to undergo a separation examination at that time.  This lack of any manifestation or even notation of a skin problem during active service would preclude finding chronicity or continuity of symptomatology even if a chronic disease had been diagnosed.

The Veteran does not contend that he had any skin problems during his ACDUTRA, INACDUTRA, or active service.  Rather, he contends that he developed persistent skin problems within a few months of active service.  There is no indication that the Veteran has a medical background.  Thus, he is considered to be a lay person.  Lay persons are competent to relate personal experiences.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran accordingly is competent.  He also is credible, as his interest and any desire for monetary gain are outweighed by plausibility, his seeming truthfulness at the hearing, and relative consistency among his statements and testimony as well as between them and the medical evidence.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  
Lay evidence sometimes can confirm such a nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran believes that his skin disorder was incurred in or otherwise is attributable to his active service even though it was diagnosed thereafter.  However, whether there exists such a nexus here falls outside the province of a lay person.  It rather is a medical question.  There are many diagnoses and many possible causes for them.  The skin and its interaction with the rest of the body further is complex.  Only those with a medical background are competent where the determinative issue is medical.  Jones v. West, 12 Vet. App. 460 (1999).  Thus, the Veteran is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

At the May 2011 VA medical examination, an opinion concerning nexus was rendered.  This is the only medical opinion available.  The examiner confirmed that the Veteran's skin disorder did not begin during active service.  It was not manifested then, in other words.  The examiner then confirmed that the skin disorder began within approximately 90 days after active service.  This indeed is what the Veteran competently and credibly has reported as well as what the medical evidence, particularly treatment records, show.  Finally, the examiner noted that the etiology of psoriasiform dermatitis is unknown.  A conclusion on whether or not the Veteran's skin disorder was related to environmental exposure during his active service or to this service otherwise therefore was deemed impossible without resorting to speculation.

An opinion that no opinion is possible without resort to speculation is just as much an opinion as a positive or negative opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  It indeed must be based on consideration of the evidence and supported by a rationale just like a positive or negative opinion.  Id.; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The examiner reviewed the Veteran's claims file as well as relevant medical literature.  This literature indicated that there are multiple types of dermatitis, virtually all except for contact dermatitis having an unknown etiology, and that the etiology of psoriasis is not always clear.  This was the rationale supplied.  

Other factors for assessing the persuasiveness of a medical opinion include the examiner's qualifications, the scope of the examination, the accuracy of any factual premises underlying the opinion, and degree of certainty in it.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120; Prejean v. West, 13 Vet. App. 444 (2000); Ardison, 6 Vet. App. at 405; Reonal v. Brown, 5 Vet. App. 458 (1993).  None of these factors is significant here.  As such, the opinion is persuasive.  Yet it does not completely resolve the question of nexus.  That the etiology of a diagnosis is unknown does not matter if it was incurred during active service.  The Veteran's psoriasiform dermatitits did not begin or manifest during such service.  Yet the fact that it did so shortly after such service strongly suggests it was incurred therein.

In sum, both the medical evidence and the lay evidence from the Veteran are persuasive.  Taking it all into account reveals that he is entitled to service connection for a skin disorder.  The basis for this entitlement is incurrence during service notwithstanding that diagnosis was after service instead of a qualifying chronic disability, presumptive or via chronicity or continuity of symptomatology for a chronic disease, or direct.  The aforementioned determination is based on the preponderance of this evidence.  Thus, there is no need to afford the Veteran the benefit of the doubt.  Service connection for a skin disorder is granted.


ORDER

Service connection for a skin disorder is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


